Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 11-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is: a “routed mesh network is based on an IEEE 802 standard and includes a first WiFi connection of the control device to a router, a second WiFi connection of the router to a gateway, and a gateway WiFi connection from the gateway to the at least one luminaire”, “a Bluetooth network including a first Bluetooth connection between the control device and the at least one luminaire, and a second Bluetooth connection between the control device and the gateway, the second transceiver collecting WiFi address information from the at least one luminaire and the gateway”, “WiFi address information is network address information that includes at least the gateway WiFi connection between the gateway and the at least one luminaire for the IEEE 802 connection of the routed mesh network through the first transceiver, the WiFi network address information obtained through the second transceiver by the first and second Bluetooth connections for establishing connectivity of luminaires in the at least one luminaire and the gateway in the routed mesh network”.  


The closest prior art to Ludlow et al. (Pub. No.: US 20160044522 A1) teaches infiNET EX protocol based on ZigBee PRO technology, Para. 11.  Lighting controls 204 can comprise infiNET EX wall box controls, Para. 123.  Wireless mesh network devices within in a Zigbee or infiNET network (referred to as PAN 100), Para. 12 and 24.  FIG. 2 illustrates wireless PAN 200 (PAN 200) operating according to wireless protocols (e.g., infiNET), Para. 123.  Hopping from one PAN 100 node 104 to the next node 104 until the destination is reached, para. 8.  Lighting controls 204a-d, each of which act as nodes 104, Para. 123, FIG. 2.  Ludlow fails to teach “a first WiFi connection of the control device to a router, and a gateway WiFi connection from the gateway to the at least one luminaire”, “the second transceiver collecting WiFi address information from the at least one luminaire and the gateway”, “WiFi address information is network address information that includes at least the gateway WiFi connection between the gateway and the at least one luminaire for the IEEE 802 connection of the routed mesh network through the first transceiver, the WiFi network address information obtained through the second transceiver by the first and second Bluetooth connections for establishing connectivity of luminaires in the at least one luminaire and the gateway in the routed mesh network”, among other limitations.  


The closest prior art to Sharma et al. (Pub. No.: US 20180206096 A1), teaches Wi-Fi router 1016 of FIG. 10, where BMS controller 366 transmits (e.g., via Wi-Fi, etc.) content back to gateway 912 (step 1014), Gateway 912 then transmits (e.g., via Wi-Fi, .  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






Joshua Smith  
/J.S./  
4-27-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477